 GEO. A. HORMEL & CO.Geo. A.Hormel&Co. and Meat Cutters Local 551,Amalgamated Meat Cutters&Butcher Workmen ofNorthAmerica,AFL-CIO Iand InternationalUnion of Operating Engineers, Local No. 501,AFL-CIOandSausage Makers' Union,Local No.203, Amalgamated Meat Cutters&Butcher Work-men of North America,AFL-CIO .2 Cases 21-CA-13170,21-CA-13431, and 21-CA-13941September 20, 1976DECISION AND ORDERBy MEMBERS FANNING, PENELLO, AND WALTHEROn April 19, 1976, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and Charging PartiesMC 551 and MC 203 filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,3 andconclusions 4 of the Administative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Geo. A. Hormel & Co.,La Mirada, and San Francisco, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.iHereaftercalledMC 551.2Hereafter called MC-203.3 In sec II,A of his Decision, the Administrative Law Judge found thatTeamsters Locals 626, 856, and 85 executed documents acknowledgingRespondents right to exclude employees from participation in the JointEarnings Plan if they engaged in strike activity, and that thereafter theemployees represented by these three locals received payments from theplan for the fiscal year ending October 27, 1974. While the record showsthat employees represented by Local 626 did participate in the plan, therecord also shows that employees represented by Locals 856 and 85 did notparticipate in the plan, and there is no evidence that those locals executedsuch a document.-4 There were no exceptions to the Administrative Law Judge's refusal todefer this proceeding to arbitration.-DECISIONSTATEMENT OF THE CASE55GEORGE CHRISTENSEN, Administrative Law Judge: On Oc-tober 30-31 and November 6, 1975, I conducted a hearingat Los Angeles, California, on issues raised against Geo. A.Hormel & Co.' The original charge in Case 21-CA-13941was filed by Sausage Makers' Union, Local No. 203, Amal-gamatedMeat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO,2 on November 14, 1974,3 in Region20 and assigned to Case 20-CA-9715. MC 203 later filed afirstamended charge (on December 11) and a secondamended charge (on February 3, 1975). Region 20 issued acomplaint based upon those charges on February 13, 1975.Meat Cutters Local 551, Amalgamated Meat Cutter &Butcher Workmen of North America, AFL-CIO,4 filed theoriginal charge in Case 21-CA-13170 with Region 21 onNovember 20, and a first amended charge on December30. Region 21 issued a complaint based upon those chargeson January 3, 1975. International Union of Operating En-gineers, Local No. 501, AFL-CIO,5 filed an original chargein Case 21-CA-13431 with Region 21 on March 3, 1975,and Region 21 issued a complaint based upon that chargeon March 31, 1975. On March 31, 1975, Region 21 issuedan order consolidating Cases 21-CA-13170 and 21-CA-13431 for purposes of hearing, inasmuch as common issueswere involved. On September 30, 1975, the General Coun-sel issued an order renumbering Case 20-CA-9715 as Case21-CA-13941 and transferring that case to Region 21. OnOctober 9, 1975, Region 21 issued an order consolidatingCase 21-CA-13941 with Cases 21-CA-13170 and 21-CA-13431 for purposes of hearing in view of the common is-sues in all three cases.The three complaints allege the Company violated Sec-tion 8(a)(1) and (3) of the National Labor Relations Act, asamended (hereafter called the Act) by excluding employeesrepresented by the three Unions from participation in theCompany's Joint Earnings Plan for the fiscal year endingOctober 27, 1974, because they engaged in a strike againstthe Company during that fiscal year. The three complaintsalso alleged the Company violated Section 8(a)(1) and (5)of the Act by deciding upon that, exclusion without priorconsultation with the Unions.The Company denied it excluded the affected employeesbecause of their participation in the strike, denied it failedto consult with the Unions prior to its decision to excludethem, and affirmatively alleged the Board should defer tothe grievance-arbitration provisions of the contracts be-tween it and the three Unions for determination of thedisputes. The Company also affirmatively, alleged its em-ployees represented by MC 203 struck in violation of aCompany-MC 203 contract, and therefore should be de-med any protection under the Act.The issues before me for decision are:1Hereaftercalled the Company2HereaftercalledMC 2033Read 1974 after all further date referencesomittingthe year4HereaftercalledMC 5515Hereaftercalled OE 501226 NLRB No. 16 56DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Whether the Board should defer to the grievance-ar-bitration provision of the contracts between the Companyand the three Unions for determination of the issues herein dispute.2.Whether the Company excluded its employees repre-sented by the three Unions from participation in the JointEarnings Plan because they engaged in a strike against theCompany and thereby violated the Act.3.Whether the Company consulted with MC 551, MC203, and OE 501 prior to excluding its employees repre-sented by those Unions from participating in the JointEarnings Plan and, if not, whether it thereby violated theAct.4.Whether the Company's employees represented byMC 203 struck unlawfully and therefore should be deniedprotection under the Act.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examineand cross-examine witnesses, argue, and file briefs. Briefshave been received from the General Counsel, each of thethree Unions, and the Company.Based upon my review of the entire record, observationof the witnesses, perusal of the briefs, and research, I enterthe following:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe Company admitted that at times material it was en-gaged in the manufacture, processing, and wholesale distri-bution of meat products at La Mirada and San Francisco,California, and that, in the 12 months preceding the is-suance of the complaints in the three cases, it purchasedand received at each of those locations goods and productsvalued in excess of $50,000 from suppliers located outsidethe State of California. The Company further admittedthat at times material it was an employer engaged in com-merce in a business affecting commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.The Company further admitted that MC 203, MC 551,and OE 501 at times material were labor organizationswithin the meaning of Section 2(5) of the Act.Based upon the complaint allegations in each of thethree complaints set out above and the Company's admis-sion thereof, I find and conclude that at times pertinent theCompany was an employer engaged in commerce in abusiness affecting commerce and the three Unions werelabor organizations within the meaning of Section 2(2), (5),(6), and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Company and MC 551 and OE 501 were parties toseparate contracts expiring October 1, 1973,6 covering two6 The Company was also party to a contract with Local 626 of the Inter-national Brotherhood of Teamsters covering a unit of the Company's em-ployees at La Mirada at times pertinent. The record does not disclose theduration provision of the Company-IBT 626 agreementunits of employees at the Company's La Mirada plant. TheCompany, MC 551, and OE 501 commencednegotiationsin September 1973 for new contracts to succeed theiragreements expiring October 1, 1973. The negotiationscontinued through October, November, and early Decem-ber 1973 without settlement.On December 1, 1973, an agreement between the Com-pany and MC 203 covering employees represented by MC203 and employed at the Company's San Francisco plantexpired. In negotiations between the Company and MC203 prior and subsequent to that date, the parties from onenegotiating session to the next agreed thatall terms andconditions of the prior agreement would continuein effectduring such interim periods with the understanding anyagreement reached would be retroactive to December 1,1973.On December 9, 1973, MC 551 calleda strike against theCompany at the La Mirada plant. When MC 551's picketsappeared at the plant, all the union-represented employeesceased to work, including employees represented- by MC551, OE 501, and IBT 626.On thesamedate,MC 551 picketed the Company's SanFrancisco plant. The Company's San Francisco employeesrepresented by MC 203- respected MC 551's picket linesand ceased to work. Not long thereafter, the Company'sSan Francisco office clerical, warehouse, and trucking em-ployees represented by Locals, 85 and 856 of the Interna-tional Brotherhood of Teamsters also ceased to work.MC 551's strike and picketing of Company's premises atLa Mirada and San Francisco continuedfromDecember9, 1973, through January 12, when a tentativesettlementwas reached and ratified by MC 551's membership. TheCompany's employees represented by MC 551, OE 501,MC 203, IBT 626, IBT 856, and IBT 85began returning towork the next day.7Shortly after the Company reached agreement with MC551 on the terms of a new contract covering its La Miradaemployees represented by that organization (for a term ex-tending from October 1, 1973, through September 30,1976), the Company reachedagreementwith OE 501 on anew contract for the same duration, and a contract withMC 203 for a term extending from December 2, 1973, toDecember 1, 1976. The record does not indicate whetherthe Company's contracts with IBT 626, 856, and 85 wereopen at the time nor whether new contractswere executedbetween the Company and thoseorganizations.In the course of the negotiations between the Companyand MC 551 and OE 501 for contracts for the 1973-76period,no mention was made by either party of theCompany's unilaterally administered Joint Earnings Plannor was any language concerning that plan inserted ineither agreement. In the course of the negotiations betweenthe Company and MC 203 for the 1973-76 agreement, StanKerber, the Company's San Franciscomanager,and Rob-ert Gill, the Company's vice president in charge of industri-al relations,8 informed Costa Vennarucci, secretary of MC7Not all employees were restored to work immediately, the Companyrecalled them as and when it resumed operations requiring their services.8 It was admitted and I find that Kerber and Gill at times pertinent weresupervisors and agents of the Company acting on its behalf. GEO. A. HORMEL & CO.203 and the leading negotiator on behalf of the MC 203,that the strike might affect payments under the plan for thefiscal year ending October 27. Neither company officialnor MC 203 made any proposals concerning ,the eligibilityof MC 203's members employed by the Company to par-ticipate in the plan for the fiscal year ending October 27.Prior to the scheduledmeetingof the Company's boardof directors for review of the Company's performance dur-ing the fiscal year ending October 27, Kerber and ClarencePouncey, the manager of the Company's La Mirada plant,met with Gill and I. J. Holton, the Company's president,at Austin, Minnesota, the Company's headquarters.' BothPouncey and Kerber, aware that the Company sufferedlossesat its plants for the fiscal year due to the strike"'recommended that the board of directors exclude theCompany's employees at La Mirada and San Franciscowho engaged in the strike from participation in any distri-butions under the Company's Joint Earnings Plan."On October 29, 1974, the Company's board of directorsmet and adopted the recommendation, directing that em-ployees at La Mirada and San Francisco who engaged inthe strike be excluded from participation in distributionsunder the plan 12 on the ground their strike conduct had "anegativeimpact on the earnings which other people hadgenerated."On October 30-31, Gill sent telegrams to Kerber andPouncey stating,inter alit,"the employees who absentedthemselves from work during the work interruption lastwinter will not be eligible. Terms of the Plan . . . requireactive employment for the entire fiscal year." Kerber andPouncey immediately notified MC 203 and MC 554 of theboard of directors' decision. In mid-November Pounceynotified OE 501 13 of the board of directors' decision. Therecord does not reflect when IBT Locals 626, 856, and 85were notified (they were named in thetelegrams).In late November, Pouncey contacted OE 501 and 'of-fered to extend the benefits of the Joint Earnings Plan for1974 to the Company's employees represented by OE 501provided OE 501 execute a document acknowledging theCompany's right to exclude those employees from partici-pation in the Joint Earnings Plan if they engaged in strikeactivity.A similar proposal was made by the Company toIBT 626, 856, and 85. OE 501 refused to execute the docu-mentin question, while IBT 626, 856, and 85 executed it.Upon that execution, company employees represented byIBT 626, 856, and 85 received distributions from the plan.i49Itwas admitted and I find that Pouncey and Holton were supervisorsand agents of the Company acting on its behalf at all times pertinent.10 The Company estimated its losses at La Mirada as$800,000 and at SanFrancisco as $80,000.-11The Company had a highly profitable year in its overall operations withthe highest sales volume it ever achieved and a higher return per dollar ofsales than its competitors.12Hadtheyparticipated in distribution of joint earnings, the employeesrepresentedby MC551 and OE 501 would have received $69,000 and thoserepiresentedby MC 203,$11,000.3 The Unions protested and informed the Company its action was illegal.The charges in this action followed14All company employees at all 31 plants other than La Mirada and SanFrancisco, the nonumon and supervisory employees of the Company at LaMirada and San Francisco,and the La Mirada and San Francisco employ-B. Deferralto Arbitration57The Company has requested deferral to the grievance-arbitration provisions of its agreements with the threeUnions here involved for resolutions of the issues in thiscase,citingCollyer Insulated Wire, a Gulf and Western Sys-tems Co.192,NLRB 837 (1971) (and subsequent cases ap-plying the teaching of that decision). The General Counseland the three Unions oppose deferral on the ground thecontracts between the Company and the three Unions donot encompass the issues before me.The arbitration provisions of all threeagreements arelimited to disputes concerning the meaning and applicationof the provisions of the respectiveagreements.The issues before me are whether the Company violatedSection 8(a)(1) and (3) of the Act by excluding theCompany's employees represented by the three Unionsfrom participation in the Company's joint earnings pro-gram for fiscal 1974 because they engaged in a strikeagainst the Company and whether the Company violatedSection 8(a)(1) and (5) of the Act by failing to consult withthe Unions prior to such exclusion.None of the three contracts contains any language man-dating payment by the Company of any joint earnings ben-efits to the employees represented by the three Unions forfiscal 1974 or any other year. While the Company has aprovisionin its agreementswith unionsother thanthoseinvolved in this proceeding concerning joint earnings, theprovision in question specificallyexcludesfrom arbitrationany dispute between the Company and those unions con-cerning the Company's administration of the Joint EarningPlan-including questions concerning eligibility to partici-pate, the amounts of any benefit, etc.lsIn addition,Gillunequivocally testified it- is theCompany's position that decisions of the Company's boardof directors concerning exclusion from, or inclusion in, theplan for any fiscal year are not reviewable before any arbi-trator under any company-unionagreementor practice.The Company nevertheless argues that its disputes withall threeUnions over the discriminationissue (Section8(a)(1) and (3)) should be deferred to arbitration, inas-much as its agreements with MC 551 and MC 203 providenoneof the employees covered thereby shall be ,discrimi-nated against for activities on behalf of the two Unions,and its agreements with all three Unions provide employ-ees covered thereby shall not be disciplined without goodcause.With reference to the failure-to-consultissue(Section8(a)(1) and (5) ), the Company failed to point to any con-tract provision which the Unions could claim was violat-ees represented by IBT 626, 856, 85'thus participated in the plan and re-ceived payments from it for the fiscal year ending October 27, 1974. The LaMirada and San Francisco employees had participated in distributions fromthe plan for the preceding 30 years15The Company contends the provision in question is in effect under thecurrent MC 551 and OE 501 agreements on the ground it was contained inthe 1964 agreements between theCompany andpredecessor unions at an-other location (MC 274 and OE 63 at Los Angeles) and, despite its elimina-tion in subsequent agreements between the Company and MC 551 and OE501, remains in effect as a "past practice." 58DECISIONSOF NATIONALLABOR RELATIONS BOARDed,16 but contends this issue should likewise be deferred tothree arbitrators under the respective agreements becauseit believes it has a gooddefenseagainst the arbitrator rulingon themeritsof the issue; i.e., that the former existence ofa provision in the 1964 agreements between the Companyand predecessor unions to MC 551 and OE 501 at anotherlocation and MC 203's previously expressed awareness of,and alleged acquiescence to; the Company's unilateral ad-ministration of the plan constitutes a "past practice" whichthe arbitrators must perforce recognize.The purposes' the Board had in mind when it evolved theCollyerdoctrine would not be 'served by deferral in thiscase; it-is highly questionable the three arbitrators beforewhom these cases would have to be brought would havesufficient authority under the limitations contained in thethree contracts to decide the issues before me; the antidis-crimination provision is contained in only two of the threecontracts, the disciplinary provision is of doubtful applica-tion, the recognition provision is of doubtful application,etc. The basic thrust of the Company's argument is that itmight do better before three arbitrators in arguing theyeither had no power to decide the issues in dispute or thatthey were bound under the language of the plan, the con-tracts, and alleged past practice to dismiss the three cases.All parties are before me here in a single proceeding;serious charges of violation of public policy embodied in apublic statute are involved; the parties have had ampleopportunity to present evidence and argumenton the meritsconsiderabledelay in bringing the dispute to hearing on the merits hasalready ensued; the Board is not prevented from full con-sideration of the issues by the language of the three agree-ments, the plan, and past practice; and the public policyissues involved herein warrant decision by the public agen-cy `charged with their administration.For the above reasons, I deny the Company's request todefer to the arbitration process for resolution of the dis-putes before me.C. TheDiscrimination Issue1.MotivationThe Company argues it was not discriminatorily moti-vated in excluding its employees represented by the threeUnions from participation in the plan for 1974. Pounceyand Kerber testified they were embarrassed and resentfulover the poor financial showing at their locations for fiscal1974 due to ,the strike and for that reason recommendedthe strikers be excluded from any distributions under theplan because their strike caused that poor showing; Gilltestified that reasoning was adopted by the Company'sboard of directors in ordering such exclusion; and the tele-grams Gill sent to Pouncey and Kerber, announcing theboard's decision for transmission to the three Unions, com-municated to them that the employees they representedwere excluded from participation in distributions under theplan for fiscal 1974 because they engaged in 'a strike16Though therms a controversial theory that a change in a benefit not setout in the contract without prior union consultation may be a claimed viola-against the Company within-the fiscal year.I therefore find and conclude that on or, about October29, 1974, the Company excluded its employees representedby.MC 551, MC,203, OE 501, IBT 626, IBT 856, and IBT85 from participation in distributions under the Company'sJoint Earnings Plan for the fiscal year ending October 27,1974, because they engaged in a strike against the Compa-ny between December 1973 and January 12, 1974.2. Balancing of interestsCitingGre:z_ Dane Trailers 17and allegedly related cases,the Company argues that, even assuming -it excluded thestrikers from participation in the, plan because of theirstrike activity, the, Company's interest in preservingits soleand unilateral discretion under the plan to grant or denyparticipation therein to any employee who engages instrike activity outweighs any incidental invasion of suchemployees' rights under the Act.Instead of anticipated contributions to profits for fiscal1974 from the La Mirada-and San Francisco plants .in ex-cess of $300,000, the Company sufferedlosses in excess of$500,000. Had it made a normal distribution from the over-all profits of the Company under the plan to the employeesrepresented by the three Unions, they would have receivedapproximately $80,000. The Company seeks to recoup itsalleged shortfall in anticipated profits by excludingsome18of the strikers from participation in distributions under theplan for fiscal 1974.The Board. has generally rejected attempts at such, re-coupment.19 Every strikecauses lossesto both sides-theemployees in lost wages, and, the ,employer-in lost profitsand liability for fixed costs during the strike-but our pub-lic policy is to require absorption of such losses by eachside as the price for preserving our system of free collectivebargaining.Both the discriminatory nature of the Company's con-duct and its impact on the Company's employees are evi-dent.,, Not, only, did the Company discriminate betweenstrikers in this instance (granting benefits to IBT-repre-sented, strikers upon their agents' accession to companydemands that they accept the Company's position it maygrant or deny benefits to strikers as it chooses and denyingbenefits to strikers represented by the three Unions hereinvolved who refused to accept such terms), it conveyedthe clear message toallits employees, including those rep-17N L R.B v Great Dane Trailers, Inc,388 US 26 (1967).18As earlier noted, the Company reversed its earlier decisionto excludeIBT-represented employees at the two struck locations from participation indistributions under the plan when-the three IBTclocalssigned a documentacknowledging the Company's right to excludestrikers from futuredistribu-tions.In the course of the proceeding, the parties stipulated the Companyordered distributions under the plan to strikers at its FortDodge, Iowa,plant for the fiscal year ending October 27, 1972, despite'their participationin a strike against the Company between September 9 and October 5, 1972,and to employees at plants which had net losses in prior years" The planprovides for pro rata reduction in benefits paid under the plan of U52 foreach week of excused or unexcused (including strike-caused),absence; theFort Dodge and IBT-represented strikers received paymentsin accordancewith this formula-19Cf.Jemco,.Inc, .190NLRB 166 (1971), enfd 465 F.2d, 1148 (C A. 6,1972);Electro Vector, Inc.,220 NLRB 445 (1975),Ramona'sMexican Foodtion of the recognition provision of most agreementsProducts, Inc,203 NLRB 663 (1973) GEO. A. HORMEL & CO.,resented by the Unions, that any future strike might causea similar exclusion,at the Company's pleasure. 0I therefore find and conclude, on balance, that the im-mediate and potential impact of the company conduct de-scribed herein on employees'exerciseof rights under theAct outweighs the Company's interest in preserving its dis-cretion to grant or deny participation in the plan to strik-ers, rather than the contrary.I therefore find and conclude that the Company violatedSection8(a)(1) and(3) of the :Act by excluding its employ-ees representedby MC 551, MC 203, and OE 501 fromparticipationin itsJoint Earnings Plan for the fiscal yearending 'October 27, 1974, because they participated in astrike against the Company within that fiscal year.D. Denial of the Act's Protection to Employees Representedby MC 203It is undisputed that the Company and MC 203 extend-ed their agreement beyond its December 1, 1973, expira-tion date to and including the,period MC 203s membersemployed by the Company respected, picket lines estab-lished by MC 551 at the Company's San Francisco plant.That agreement, -interalia,provided "There, shall be nostrikes, lockopts or other form of work stoppage while anyminor-dispute or grievance is under process of adjustmentor arbitration as provided for herein;" and "it shall not bea violation of this agreement for any person covered by thisagreementto refuse to cross a legal picket hire for lawfulunion purposes,, approved by the Union, or to refuse towork- behind such a picket line."It is clear the no-strike prohibition contained in the for-mer provision is limited in coverage to disputes betweenthe Company and the Union over questions of interpreta-tion or application of the agreement; it doesnotapply tothe situation at hand.In the absence of a broad no-strike provision, the casesrelied upon by the Company are inapplicable-they standsolely for the principle that employees subject to a validno-strike provision who strike in defiance thereof lose theirprotection under the Act,21 a doctrine which is inapplicableunder the facts of this case.Vennarucci testified without contradiction that the pick-et line established by MC 551 at the San Francisco plant ofthe Company was duly authorized by the InternationalUnion, and I so find. It is clear,MC 551 stationed its pick-ets at San Francisco in order to bring pressure upon theCompany to reach a new contractual agreement with thatUnion covering the rates of-pay, wages, hours, and workingconditions, of the Company's employees represented bythatorganization. It therefore appears clear that theCompany's employees represented by MC 203, IBT 85,and IBT 686 were refusing to cross a legal picket line estab-lished for a lawful union purpose approved by a union.The Company contends, however, that employees repre-20 Thus inhibiting the exercise of their rights under the Act to engage inconcerted activities for mutualaid and protection21Mastro PlasticsCorp, and French-AmericanReedsMfg Co Inc vN.L R B,350 U.S 270 (1956);N L R B v Rockaway News Supply Company,Inc, 345 US 71 (1953)59sented by MC 203 were only protected under the contractas individuals,and that undisputed evidence produced by itestablishes that Vennarucci urged his'menibers not to crossthe picket line rendering such activity unprotected.Even adopting the Company's interpretation of the pro-vision, it appears the Company's redress, if any, lies ingrievance and arbitration against the Union or a lawsuitfor damages against the Union based on-Vennarucci's ac-tion rather than a deprivation of the employees' protectionunder the Act.I therefore find and conclude that the Company's em-ployees represented by MC 203 are not barred from pro-tection under the Act because they respected MC 551'spicket lines between December 1973-January 1974.E. Refusal ToBargainRobert Lane, president and business representative ofMC 551, and Coy Black, business representative for OE501, testified without contradiction That no representativeof the Company at any time prior to their receipt of theCompany's; telegram informed them the Company's em-ployees represented by their organizations, would notparticipate in the Joint Earnings Plan for the fiscal yearending October 27, 1974. Kerber, Pouncey, and Gillcorroborated their testimony that they were not informedor consulted with concerning the Company's decision toexclude the employees they represented from participationin the plan for fiscal 19,74 at any time prior to such deci-sion, including the time they negotiated with the Companyfor their respective contracts, for the period October 1,1973-September, 30, 1976. Vennarucci of MC 203 testifiedthe only notice he had prior to the decision was a,casualremark by Kerber and Gill during the negotiations be-tween the Company and. MC 20^ for the contract extend-mg from December 2, 1973, to December 1, 1976, to theeffect the stake might affect joint earnings for the fiscalyear ending October 27, 1974.22 It is clear, neither Kerbernor Gill had authority to exclude the company employeesrepresented by Local MC 203 from participation in Jointearningsas that power is reserved solely and exclusively tothe Company's board of directors, and the, board of direc-torsdid not consider such exclusion until its deliberationsin lateOctober 1974.The record indicates the decisionexclude theCompany's employees, represented by the three Unionsfrom participation from the Joint Earnings Plan for thefiscalyear ending October 27, 1974, was made unilaterallyby the Company's board of ,directors, after consultationwith the managers of its San Francisco and La Miradaplants,without prior notice to, or consultation with, anyrepresentatives of the three Unions.I therefore find and conclude that the Company at notime prior to October 1974 notified or consulted with thethree Unions concerning its decision to exclude its employ-ees represented by the three Unions from the Joint Earn-ings Plan for the fiscal year ending October 27, 1974.22 The remark might reasonably be construedas an expressionof fear thestrike wouldcause such lossesno profits would be madeoverall to generatepayments under the plan 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company contends that the fact that the threeUnions did not seek to bargain with the Company con-cerning its decision between the date they were notifiedthereof and the date they filed charges with the RegionalOffice bars any finding of violation of Section 8(a)(5) ofthe Act. The Company additionally contends that, inas-much as there- is no provision in the collective-bargainingagreement requiring the Company to include the employ-ees represented by the three Unions in its Joint EarningsPlan, it had no obligation to bargain concerning exclusiontherefrom.In its descriptive material concerning the Joint EarningsPlan, the Company-describes it as part of the annual earn-ings of its employees; it was a benefit which the employeesreceived without interruption over many years prior to1974 and which both the Company and they considered apart of their overall wages for the year. A benefit continuedover such a long period requires bargaining prior to itsdiscontinuance, particularly when its discontinuance is dis-criminatorily motivated 23I therefore find and conclude that the Company violatedSection 8(a)(1) and (5) of the Act by excluding its employ-ees represented by MC 551, MC 203, and OE 501 from itsJoint Earnings Plan without prior consultation with thoseorganizations.--CONCLUSIONS OF LAW1.At all times pertinent the Company was an employerengaged in commerce in a business affecting commerce856 were labor organizations, as those terms are defined inSection 2(2), (5), (6), and (7)`' of the Act.2.At all times pertinent Holton, Gill, Kerber, and Poun-cey were supervisors and agents of the Company acting onits behalf.3.The Company violated Section 8(a)(1) and (3) of theAct by excluding its employees -represented- by MC 551,MC 203, and OE 501 from participation in the Company'sJoint Earnings Plan for the fiscal year ending October 27,1974, because -they participated in a strike against theCompany during that- fiscal year.,4.The Company' violated -Section 8(a)(1) and (5) of theAct by such exclusion without prior consultation with MC551,MC 203, and OE 501.5. It would not effectuate the purposes of the Act todefer,to the grievance-arbitration provision of the contractsbetween the Company and MC 551, MC 203, and OE 501for determination of the issues in this proceeding.6.The Company's employees represented . by MC 203are not barred from receiving an appropriate remedy inthis case by virtue of their respecting picket lines estab-lished by MC 551 at the Company'splant between Decem-ber 1973-January 1974.7.The aforesaidunfairlabor practices affectcommercewithin themeaning of Section 2(6) and (7) of the Act.-THE REMEDYHaving found the Company engaged in unfair laborpractices mviolation of Section 8(a)(1), (3), and (5) of theAct, I shall recommend the Company be orderedto ceaseand desist from excluding from participation in its JointEarnings Plan for any fiscal year those employees who en-gagein a strike or other protected concerted activitiesagainst the Company during the fiscal year and from de-ciding to so exclude without prior consultation with theUnions representing the employees affected by such a deci-sion. I shall further recommend the Company be directedto distribute to'its employees represented by MC 551, MC203, and OE 501 the sums of money they would have re-ceived-in distributions under the Company's Joint Earn-ingsPlan for the fiscal year ending October 27, 1974, butfor the Company's decision to exclude them from partici-pation in such distributions for that fiscal year,'with inter-est upon the -sums paid at the rate of 6 percentper annum,for a period extending from the date such distributionswould normally have been-made to the date they are made.Pro rata reductions in such distributions, in accordancewith `normal practice in 'excused orunexcused absences(1 /52 for- each ' week of absence), shall be made. 'Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I recommend the issuance of the 'followingrecommended:ORDER24The Respondent, Geo. A. Hormel & Co., La Mirada andSan Francisco, California, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Excluding from participation in its Joint EarningsPlan for any fiscal year those employees who engage' in astrike or other protected concerted activity during that fis-cal year.(b)Ordering such exclusions affecting employees repre-sented by MC 551, MC 203, OE 501 or any other labororganizations duly authorized to represent units of its em-ployees without prior consultation with such union orunions.23Toffenetti Restaurant Company, Inc,136 NLRB 1156 (1962), enfd 311F.2d 219 (C.A. 2, 1962), cert. denied 372 U S. 977, rehearing denied 373 U.S.919. Nor does the fact the Unions chose to file unfair labor practice chargeswithout a prior request for bargaining constitute a bar, the decision to ex-clude preceded notice to the Unions.Gas Machinery Company,221 NLRB862 (1975).24 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. GEO. A. HORMEL & CO.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a)Pay to each of its employees represented by MC 551,MC 203, and OE 501 the money they would have receivedin distributions under the Joint Earnings Plan for the fiscalyear ending October 27, 1974, but for the Company's deci-sion to discriminatorily exclude them from such distribu-tion,with interest at 6 percent per annum for the perioddating from the date such distributions would have nor-mally been made to the date such distributions are actuallymade, with appropriate reductions based upon the lengthof any excused or unexcused absences during the fiscalyear.(b) Post at its premises copies of the attached noticemarked "Appendix." 25 Copies of said notice on forms pro-vided by the Regional Director for Region 21, after beingduly signed by an authorized representative of the Compa-ny, shall be posted by it immediately upon receipt thereofand maintained by it for at least 60 consecutive days there-after,in conspicious places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Company to ensure that suchnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsthe Company has taken to comply herewith.25In the event the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board," shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIX61NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT exclude from participation in our JointEarnings Plan for any fiscal year those employees whoengage in a strike or other concerted activity for theirmutual aid or protection during that fiscal year.WE WILL NOT exclude our employees represented byMeat Cutters Local 551, Amalgamated Meat Cutters& Butcher Workmen of North America, AFL-CIO;Sausage Makers' Union, Local No. 203, AmalgamatedMeat Cutters & Butcher Workmen of North America,AFL-CIO; International Union of Operating Engi-neers, Local 501, AFL-CIO; or any other labor orga-nization duly authorized to represent any units of ouremployees, from participation in our Joint EarningsPlan for any fiscal year because they engage in a strikeor other protected, concerted activity during that fis-cal year without prior consultation with the Unionrepresenting the employees affected by such exclusion.WE WILL pay to our employees represented by thethree Unions named above the moneys they wouldnormally have received in distributions from our JointEarnings Plan for the fiscal year ending October 27,1974, but for our decision to exclude them from parti-cipation in such distribution because they engaged ina strike against the Company between December1973-January 1974, together with interest on theamounts distributed for the period dating from thedate such moneys would normally have been distrib-uted to the date they are actually distributed.GEO. A.HORMEL & CO.